Citation Nr: 1213848	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-48 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

8.  Entitlement to service connection for right Charcot foot.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2009 rating decisions by the Regional Office (RO) in Cleveland, Ohio.  In the December 2007 rating decision, the RO granted service connection for diabetes mellitus, type II, assigning a 20 percent evaluation; and denied service connection for hypertension and peripheral neuropathy of the right and left lower extremities.  In the February 2009 rating decision, the RO granted service connection for PTSD, assigning a 30 percent evaluation; denied service connection for peripheral neuropathy of the right and left upper extremities, erectile dysfunction, and right Charcot foot; and denied entitlement to special monthly compensation based on loss of use of a creative organ.  

The RO issued a statement of the case in November 2009 pertaining to all 9 issues, and the RO subsequently submitted a substantive appeal in the following month.  The Board notes further, that the RO unsuccessfully attempted to contact the Veteran in September 2011 to determine if he wanted to reopen claims of entitlement to service connection for foot ulcers, mycotic toenails, loss of left foot second toe, and any other complications of diabetes mellitus based on records dated in July 2011 and August 2011 (those claims had been denied in a prior unappealed rating decision dated in May 2010).  In a VA Form 9 received in February 2012, the Veteran does appear to be filing claims for service connection for mycotic toenails, amputation of one toe on the right foot and two toes on the left foot, and foot ulcers.  These matters are referred to the RO for appropriate action.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form-9 ["Appeal to the Board"], timely received in December 2009 as to the issues listed on the title page of this decision, the Veteran indicated that he did not wish to have a Board hearing.  However, more recently, on another VA Form-9, received in February 2012, the Veteran checked the box indicating that he wants a videoconference hearing and although, as noted above, he referenced issues that are not before the Board, he also referenced his claims for service connection for peripheral neuropathy of the lower extremities, service connection for erectile dysfunction, service connection for right Charcot foot, and entitlement to a higher rating for service-connected PTSD, which are issues that are in appellate status at this time.   

It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In light of the Veteran's request for a videoconference hearing, the Board finds that this appeal must be returned to the RO/AMC for the scheduling of such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file. 

Thereafter, the case should be returned to the Board for further appellate review, as appropriate.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


